Citation Nr: 1030274	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a left foot injury.

2.  Entitlement to service connection for arthritis of the hands 
and arms.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a psychiatric 
disability to include as due to a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to May 1997 
and from July 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
which denied the Veteran's claim for an increased rating for his 
left foot injury.  This rating decision also denied his request 
to reopen his claims for service connection for a nervous 
condition and a right foot injury as well as his claim for 
service connection for arthritis of the hands and arms.

Jurisdiction over this matter was transferred to the White River 
Junction, Vermont RO shortly after the issuance of the September 
2007 rating decision.

The Veteran testified before the undersigned at a July 2008 RO 
(Video Conference) hearing.  A copy of that hearing transcript 
has been associated with the claims file.

The Board remanded the instant claims for additional development 
and adjudication in February 2009.

In a May 2010 letter the Veteran's representative requested an 
additional 30 days to submit evidence.

An August 2005 Decision Review Officer (DRO) decision denied the 
Veteran's claim for service connection for psychosis due to a 
TBI.  This decision was not appealed and is final.  38 U.S.C.A. § 
7105 (West 2002).

If at any time after VA issues a decision on a claim, VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim without regard to prior decisions on the 
claim.  38 C.F.R. § 3.156(c) (2009).  Given the newly received 
service department records relevant to the Veteran's in-service 
hospitalization, the Board is considering his appeals without 
requiring new and material evidence.

The issues of entitlement to an increased rating for residuals a 
left foot disability and service connection for a psychiatric 
disability to include as due to TBI, and arthritis of the hands 
and arms are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

There is a nexus between the Veteran's right foot plantar 
fasciitis and service.


CONCLUSION OF LAW

The criteria for service connection for right foot plantar 
fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for 
right foot plantar fasciitis.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Right Foot Claim

The Veteran contends that he continues to suffer from a right 
foot disability as a result of his service.

A June 1997 private X-ray report shows that the Veteran reported 
pain since jumping seven feet into sand.  No evidence of right 
ankle fracture or abnormality was noted on examination.  A 
September 1997 foot X-ray was interpreted as normal.

The Veteran complained of foot and heel pain in November 1997, 
but the treatment note does not specify which foot was involved.  
Pain in both feet was reported in another November 1997 service 
treatment note.

A December 1997 physical examination revealed mild swelling in 
the posterior heel that was without erythema and was non-tender 
to palpation.  The Veteran's gait was unaffected.  Neurological 
examination was within normal limits.  Diagnoses of bilateral 
plantar fasciitis and bilateral calcaneal bone spurs were made.

A July 2005 VA podiatry examination reflected the Veteran's 
complaints of piercing pain in his feet bilaterally.  This pain 
was regular but not continuous and most noted with extensive 
weight-bearing.  It was reported that in 1997, his ankle was 
casted for two weeks with crutches followed by weekly 
corticosteroid injections at the plantar level of the heel.  

Physical examination revealed flexible pes cavus foot type and a 
palpable bursa.  Right foot ankle dorsiflexion was to five 
degrees and first metatarsophalangeal joint (MTPJ) dorsiflexion 
was greater than 60 degrees without pain on joint range of 
motion.  Direct palpation of the plantar central calcaneus 
revealed discomfort.  Tendons, limb length and muscle testing 
were within normal limits.  In stance, the Veteran had a five 
degree varus of the rear foot to the Achilles tendon.  An 
accompanying X-ray revealed no radiographic changes.

In a March 2007 VA treatment note a history of arthritis in his 
heels was reported.  Bilateral plantar fasciitis was assessed on 
VA treatment in April 2007.

At the July 2008 hearing, the Veteran testified that he had had 
problems with his right foot since service.  He had developed 
Achilles tendonitis and experienced sharp pain.

The Veteran has credibility reported a continuity of symptomology 
regarding his right foot plantar fasciitis.  The Veteran was 
diagnosed with this disability while in-service and this 
disability continued after service.  There is no evidence in the 
claims file of a right foot injury subsequent to service.

Applying all reasonable doubt to the Veteran, service connection 
for right foot plantar fasciitis is granted.   38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for right foot plantar fasciitis is granted.



REMAND

The Veteran contends that he was diagnosed with arthritis in both 
hands which radiated into his arm during the time he was 
receiving treatment at Walter Reed Army Hospital.  A March 2008 
response from Walter Reed Medical Center indicates that medical 
records had been transferred to the NPRC after five years.   The 
Veteran's service treatment records were received at the RO in 
September 1998; it is not clear from the claims file whether 
these records from Walter Reed were directly requested from NPRC 
after this March 2008 response was received.  These records are 
potentially relevant to the remaining claims for service 
connection

In addition, the Veteran reported at his hearing that he had 
received recent treatment for his foot condition at the VA 
Medical Center (VAMC).  As these records have been properly 
identified and have are pertinent to the Veteran's claim, they 
must be obtained.  38 U.S.C.A. § 5103(a).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran claims to have suffered from arthritis in his both 
hands and arms since service.  Post-service treatment records are 
negative for treatment of these conditions.  However, in light of 
the Veteran's reports regarding a continuity of symptomology, an 
examination is necessary to determine the nature and etiology of 
such a condition.

The Veteran most recently underwent a VA examination to evaluate 
his left foot disability in September 2007.  The examiner found 
that the Veteran had "adequate range of motion about the ankle 
and mid-tarsal joints" but did not specify in degrees the actual 
ranges of motion.  The examiner also did not report whether there 
was any additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or pain 
in accordance with DeLuca v. Brown.  8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2006).  A new VA podiatry examination is therefore 
required.

In addition, the Veteran testified that his left foot condition 
had worsened since this September 2007 examination as he 
experienced pain that radiated into his hips and that he now 
underwent intermittent foot injections.  A veteran is entitled to 
a new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  A new VA examination is required to 
determine the current nature and severity of the Veteran's left 
foot disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC and 
request the records of the Veteran's reported 
hospitalization at Walter Reed Medical Center 
in 1997.  Any records received should be 
associated with the claims file.

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be noted 
in the claims file.

2.  The RO/AMC should obtain the Veteran's 
updated VAMC treatment records.  Records 
dated through February 2008 are located in 
the claims file.  Any records received should 
be associated with the claims file.

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be noted 
in the claims file.

3.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
he suffers from arthritis of the hands and 
arms that is related to service.  The claims 
file should be reviewed by the examiner. The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
arthritis of the hands and arms had its onset 
in service or is otherwise related to a 
disease or injury in active duty service.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

4.  Following the completion of the 
development listed in items numbered 1 and 2, 
the RO/AMC should afford the Veteran a VA 
podiatry examination to determine the current 
nature and severity of his left foot 
disability.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report or addendum 
that the file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

The examiner should identify all current 
manifestations of the service connected left 
foot disability.  

The examiner should report the current ranges 
of motion.  

The examiner should determine whether the left 
foot disability is manifested by weakened 
movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves. 
These determinations should be expressed in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, pain, incoordination or 
flare-ups.

The examiner should also report the point, if 
any, in the ranges of motion when pain is 
evident.

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

5.  The AOJ should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

6.  If any claim on appeal remains denied, 
the RO should issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


